DETAILED ACTION
Notice to Applicant
1.	Claims 2-21 are pending.

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copies have been filed in parent Application No. 15/394,574, filed on 01/12/2017.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 4 and 8-9 are rejected under 35 U.S.C. 112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

	Per claim 4, the limitation “the plurality of supports” in line 6 lacks sufficient antecedent basis because claim 2, from which claim 4 depends, is silent on the limitation “supports.”  Appropriate correction is required.
	Per claim 8, the limitation “the indent” in line 6 lacks sufficient antecedent basis because claim 2, from which claim 8 depends, is silent on the limitation “an indent.”  The limitation “an indent” is introduced in claim 5, but claim 8 does not depend directly or indirectly on claim 5.  Appropriate correction is required.  Claim 9 is consequently rejected due to its dependence on claim 8.

Pertinent Prior Art
5.	Taguchi et al. – US 2007/0122205
	This document discloses a toner container 32Y comprising a stirring member 33f that is configured to rotate such that toner in the toner container 32Y is moved to an opening A and dispensed through a toner outlet B when a plug member 34d is in an open position (Fig. 6; ¶171-175).  However, this document is silent on, in particular, a protrusion adjacent to a region which permits the shutter to move toward an other side of the powder container to open the shutter; the protrusion protruding away from a nozzle receiving opening toward the other side, wherein: the powder dropped from a second position, which is higher than a first position, enters the region when a scoop rotates about the longitudinal axis, the region being coupled to the nozzle receiving opening when the shutter is open, and the protrusion rotates around the region when the scoop rotates about the longitudinal axis, as required by independent claim 2.

Allowable Subject Matter
6.	In light of the rejections to claims 4 and 8-9, claims 2-3, 5-7, and 10-21 are deemed allowable.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852